F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          NOV 23 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    IRENE MOSE, on behalf of ALFRED
    MOSE,

                Plaintiff-Appellant,
                                                          No. 98-7183
    v.                                              (D.C. No. CV-97-485-S)
                                                          (E.D. Okla.)
    KENNETH S. APFEL, Commissioner,
    Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before BRORBY , EBEL , and HENRY , Circuit Judges.


         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
         Plaintiff-appellant Irene Mose appeals from an order of the district court

affirming the Commissioner’s decision denying her husband Alfred Mose’s

application for Social Security disability benefits. 1 Mr. Mose filed for these

benefits in December 1994. He alleged disability based on diabetes, diabetic

retinopathy, high blood pressure, neuropathy in both feet leading to amputation of

toes, and a history of tuberculosis. Mose’s insured status expired on June 30,

1992, so in order to be entitled to benefits, he had to establish that he was

disabled on or before that date.   See Miller v. Chater , 99 F.3d 972, 975 (10th Cir.

1996).

         The agency denied his application initially and on reconsideration. On

April 8, 1996, Mr. Mose received a de novo hearing before an administrative law

judge (ALJ). The ALJ determined that prior to July 1992, when his insured status

expired, Mr. Mose retained the residual functional capacity (RFC) to perform the

full range of sedentary work. Although he could not return to his past relevant

work as a truck driver, hauler or material handler, the ALJ found there were a

significant number of other jobs which Mr. Mose could perform in the national or

regional economy. Applying the Medical-Vocational Guidelines, 20 C.F.R. pt.

404, Subpt. P, App. 2, Rule 201.19 (the grids), the ALJ concluded that appellant



1
      Alfred Mose is now deceased, and his wife Irene Mose was substituted for
him as plaintiff in the district court.

                                           -2-
was not disabled within the meaning of the Social Security Act. The Appeals

Council denied review, making the ALJ’s decision the Commissioner’s final

decision.

      We review the Commissioner’s decision to determine whether the factual

findings are supported by substantial evidence in the record and whether the

correct legal standards were applied. See Andrade v. Secretary of Health &

Human Servs., 985 F.2d 1045, 1047 (10th Cir. 1993). Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Fowler v. Bowen, 876 F.2d 1451, 1453 (10th Cir. 1989)

(quotations omitted).

      The Commissioner follows a five-step sequential evaluation process

to determine whether a claimant is disabled. See Williams v. Bowen, 844 F.2d
748, 750-52 (10th Cir. 1988). The claimant bears the burden of establishing

a prima facie case of disability at steps one through four. See id. at 751 n.2.

If the claimant successfully meets this burden, the burden of proof shifts to the

Commissioner at step five to show that the claimant retains sufficient RFC to

perform work in the national economy, given his age, education and work

experience. See id. at 751. This case was decided at step five, and so the burden

was on the Commissioner to show that Mr. Mose could perform work in the

national economy.


                                          -3-
      On appeal, appellant raises the following issues: (1) whether the ALJ’s

RFC determination is supported by substantial evidence; (2) whether the ALJ

failed to consider Mr. Mose’s impairments in combination; and (3) whether the

ALJ inappropriately applied the grids to this case. Appellant focuses primarily on

Mr. Mose’s vision problems. The ALJ summarized the hearing testimony

concerning these problems as follows:

      The claimant testified that his eyesight is blurry every day, words
      appear separated, and the condition lasts about hour and half [sic].
      He had a cataract removed from right eye in 1988, one from his left
      eye in 1995, and he still has blurred vision. He is unable to tell the
      color of traffic lights, and someone has to tell him when it is green.
      He can’t read street signs, but thinks he could recognize his wife
      across the street.

Appellant’s App. Vol. II, part I at 25.

      The ALJ went on to describe claimant’s optometric history as follows:

      The record contains documentation of treatment of the claimant,
      since 1986, who was noted to have cataracts in both eyes at that time.
      On September 25, 1986, the record indicates that the claimant had
      cataract surgery on the right eye. In November 1986, cataract
      surgery was scheduled for the left eye, but annotation indicated that
      there were no funds available for surgery at that time.

      In April 1988, the claimant complained that he could not see out of
      the right eye and noted a spot of blood in the corner of the eye. On
      July 26, 1988, the claimant was diagnosed as having diabetic
      retinopathy in both eyes with vitreous hemorrhage in the right.
      History was noted of cataract extraction in the right eye in 1986 and
      laser surgery 2 months earlier in the right eye. A left eye cataract
      was also noted. The claimant’s visual acuity was noted to be 20/50
      bilaterally. On July 29 and August 5, 1988, photocoagulation of
      diabetic retinopathy in the [sic] both eyes was performed by James B.

                                          -4-
       Wise, M.D. Removal of the left eye cataract, after a period of time
       to clear, was recommended. Cataract surgery on the left eye was
       performed in [sic] May 24, 1995.

Id. at 26 (ALJ’s record references omitted).

       The ALJ then opined as follows:

       Following the last treatment in October 1988, the record does not
       indicate significant visual complaints or any treatment through June
       1992 and beyond. In fact, further significant visual treatment or
       complaints are not indicated until May 24, 1995 when the left
       cataract surgery was performed.

       So, while the claimant has had significant visual problems prior to
       July 1992, there [sic] limiting effect was transitory based on the
       descriptions in the medical record. Right cataract surgery was
       performed in September 1986. The claimant testified that he worked
       until 1987 or 1988 hauling hay. The record indicates that the
       claimant had earnings in 1986 and 1987. He further testified that he
       mostly drove while hauling which would indicate he had sufficient
       visual ability for that task after surgery. Complaints identified as
       vitreous hemorrhage occurred in April 1988 with laser surgery in
       July and August followed by notation that vision had improved in
       right eye that the left eye had quieted down fairly considerably with
       very little in the way of abnormal vessels after only one treatment.
       Additionally, Dr. Wise thought it could be left alone for time being
       [sic] (Exhibit 25, pa[g]e 6). In fact, the left cataract surgery was not
       performed until 1995, well after the claimant was last insured.

Id. at 28.

       So long as a claimant is not legally blind, the Commissioner evaluates

visual impairments the same as any other impairment in determining disability.

See 20 C.F.R. § 416.985. Visual impairments are nonexertional impairments

which must be considered in determining a claimant’s RFC.       See 20 C.F.R.


                                          -5-
§ 404.1545(d); Trimiar v. Sullivan , 966 F.2d 1326, 1328 n.3 (10th Cir. 1992).

The ALJ found, however, that Mr. Mose had no nonexertional impairments.

       Mr. Mose’s vision clearly was impaired to some degree. The crux of the

issue here is whether his vision problems constituted a   significant nonexertional

impairment. Only significant nonexertional impairments limit the claimant’s

ability to do the full range of work within a classification and prevent the ALJ

from relying on the grids.   See Thompson v. Sullivan , 987 F.2d 1482, 1488 (10th

Cir. 1993). Otherwise put, the grids may still be used if a claimant has

nonexertional impairments which do not significantly reduce the underlying job

base. See Evans v. Chater , 55 F.3d 530, 532 (10th Cir. 1995) (ability to perform

“substantial majority” of work in RFC assessment suffices for purposes of grids);

Glass v. Shalala , 43 F.3d 1392, 1396 (10th Cir. 1994).

       Having carefully reviewed the record, we conclude that the ALJ’s

conclusion that Mr. Mose had no significant nonexertional impairments is

supported by substantial evidence. In 1988, Mose underwent successful laser

surgery on his eyes. After the treatments were completed, Dr. Wise rated his

vision at 20/40 in his left eye, and 20/60 in his right eye. Mose failed to present

any evidence showing that this slight visual impairment would prevent him from

performing the substantial majority of work in the sedentary classification. There




                                            -6-
is no medical evidence that his vision worsened between the 1988 surgeries and

the date on which his insured status expired.

      The ALJ’s conclusion that Mr. Mose’s foot problems did not significantly

impair his ability to perform the full range of sedentary work is also supported by

substantial evidence. Prior to the expiration of his insured status, Mose suffered

from foot ulcers which his doctors successfully treated. Beginning in December

1992, approximately six months after his insured status expired, he began to

experience a worsening of his foot problems, which ultimately led to the

amputation of most of his toes. This exacerbation, however, occurred after his

insured status expired and is not related to his ability to work during the relevant

time period.

      Mr. Mose also suffered from a number of complications of diabetes. There

was no medical evidence, however, that these complications, or his history of

successfully-treated tuberculosis, would have prevented him from performing the

full range of sedentary work prior to the time his insured status expired.

      We conclude that the ALJ’s RFC evaluation is supported by substantial

evidence. The ALJ did not err in applying the grids. The only remaining

question is whether the ALJ properly considered Mr. Mose’s impairments in

combination. Our review of the ALJ’s decision shows that he considered the

impact of Mose’s foot problems, vision problems and high blood pressure on his


                                          -7-
ability to work. While he did not specifically discuss miscellaneous

complications of Mose’s diabetes or his history of tuberculosis, as we have

mentioned there was no medical evidence suggesting that these complications

restricted his ability to work. Moreover, that the ALJ discussed the other

problems one at a time does not mean that he failed to considered them in

combination. We find no error.

      The judgment of the United States District Court for the Eastern District of

Oklahoma is AFFIRMED.



                                                   Entered for the Court



                                                   Robert H. Henry
                                                   Circuit Judge




                                        -8-